Exhibit 10.2(r)

Schedule A

Notice of Restricted Stock Unit Grant

 

Participant:    [—] Company:    WellPoint, Inc. Notice:    You have been granted
the following award of restricted stock units of common stock of the Company in
accordance with the terms of the Plan and the attached Restricted Stock Unit
Award Agreement. Plan:    WellPoint Incentive Compensation Plan Grant:   

Grant Date[—]

Number of Restricted Stock Units: [—]

Period of Restriction:    The Period of Restriction applicable to the number of
your Restricted Stock Units listed in the “Shares” column below, and any related
Dividend Equivalents, shall commence on the Grant Date and shall lapse on the
date listed in the “Lapse Date” column below.      

Shares

  

Lapse Date

           [—]    [—]    [—]    [—]    [—]    [—]    In the event that a Change
of Control (as defined in the Plan)1 occurs before your Termination, your
Restricted Stock Unit Grant will remain subject to the terms of this Agreement,
unless the successor company does not assume the Restricted Stock Unit Grant. If
the successor company does not assume the Restricted Stock Unit Grant, then the
Period of Restriction shall immediately lapse upon a Change of Control.
Rejection:    If you do not want to accept your Restricted Stock Units, please
return this Agreement, executed by you on the last page of this Agreement, at
any time within sixty (60) days after the Grant Date to WellPoint, Inc., 120
Monument Circle, Indianapolis, Indiana 46204, Attention: Stock Administration.
Do not return a signed copy of this Agreement if you accept your Restricted
Stock Units. If you do not return a signed copy of this Agreement within sixty
(60) days after the Grant Date, you will have accepted your Restricted Stock
Units and agreed to the terms and conditions set forth in this Agreement and the
terms and conditions of the Plan.

 

1 

For restricted stock unit awards to Angela F. Braly, “Change in Control” is
defined in her Employment Agreement with the Company dated February 24, 2007
(“Employment Agreement”) and this paragraph contains the appropriate references
to her Employment Agreement.

 

- 1 -

2011 RSU Agreement



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”) dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”) is made between
WellPoint, Inc. (the “Company”) and the Participant set forth in the Grant
Notice. The Grant Notice is included in and made part of this Agreement.

1. Period of Restriction. The Period of Restriction with respect to the
Restricted Stock Units shall be as set forth in the Grant Notice (the “Period of
Restriction”). The Participant acknowledges that prior to the expiration of the
applicable portion of the Period of Restriction, the Restricted Stock Units may
not be sold, transferred, pledged, assigned, encumbered, alienated, hypothecated
or otherwise disposed of (whether voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the expiration of the applicable
portion of the Period of Restriction described in the attached Grant Notice, the
restrictions set forth in this Agreement with respect to the Restricted Stock
Units theretofore subject to such expired Period of Restriction shall lapse and
the Shares covered by the related portion of the award shall be delivered,
except as may be provided in accordance with Section 10 hereof.

2. Ownership. Upon expiration of the applicable portion of the Period of
Restriction described in the attached Grant Notice, the Company shall transfer
the Shares covered by the related portion of the award to the Participant’s
account with the Company’s captive broker.

3. Termination.

(a) Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of
service), the restrictions upon the Restricted Stock shall continue to lapse
throughout the Period of Restriction; provided, however, that if the
Participant’s Termination due to Retirement is during the calendar year of the
Grant Date, the Restricted Stock Units shall be forfeited on a pro-rata basis,
measured by the number of months in that calendar year during which the
Participant was employed by the Company or an Affiliate (e.g., if the
Participant’s Retirement occurs in September, 25% (or 3/12) of the Restricted
Stock Units will be forfeited), and the Period of Restriction on the
non-forfeited portion of the Restricted Stock Units shall continue to lapse
throughout the Period of Restriction described in the attached Grant Notice.2

(b) Death and Disability. If the Participant’s Termination is due to death or
Disability (for purposes of this Agreement, as defined in the applicable
WellPoint Long-Term Disability Plan), then the Period of Restriction shall
immediately lapse, causing any restrictions which would otherwise remain on the
Restricted Stock Units to immediately lapse.3

(c) Other Terminations. Unless Section 3(d) is applicable, if the Participant’s
Termination is by the Company or an Affiliate or by the Participant for any
reason other than death, Disability or Retirement, then all Restricted Stock
Units for which the Period of Restriction had not lapsed prior to the date of
such Termination shall be immediately forfeited.

(d) Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause
(for purposes of this Agreement, defined as a violation of “conduct” as such
term is defined in the WellPoint HR Corrective Action Policy and if the
Participant participates in the WellPoint, Inc. Executive Agreement Plan (the
“Agreement Plan”), the Key Associate Agreement or the Key Sales Associate
Agreement also as defined in that plan or agreement) or (ii), if the Participant
participates in the Agreement Plan, by the Participant for Good Reason (as
defined in the Agreement Plan), then the Period of Restriction on all Restricted
Stock Units shall immediately lapse, causing any restrictions which would
otherwise remain on the Restricted Stock Units to immediately lapse.4

 

2 

Deleted in non-annual retention awards; paragraph is deleted from Angela F.
Braly’s restricted stock unit awards.

3 

For awards to Angela F. Braly, “Disability” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

4 

For awards to Angela F. Braly, “Change in Control” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

 

- 2 -

2011 RSU Agreement



--------------------------------------------------------------------------------

(e) Clawback Provision. Notwithstanding any other provisions of this Agreement
to the contrary, in the event that the Participant is a non-executive
participant in the Agreement Plan or is an Executive (as defined by the Company)
at the time of the Participant’s Termination, regardless of whether the
Executive is then a participant in such Agreement Plan, the Restricted Stock
Units shall be forfeited if the Participant breaches any provision of
Section 3.6 or 3.10 of the Agreement Plan, in which case the Participant shall
be subject to the “Return of Consideration” provision contained in Section 3.7
of the Agreement Plan.5

4. Transferability of the Restricted Stock Units. The Participant shall have the
right to appoint any individual or legal entity in writing, on a Designation of
Beneficiary form, as his/her beneficiary to receive any Restricted Stock Units
(to the extent not previously terminated or forfeited) under this Agreement upon
the Participant’s death. Such designation under this Agreement may be revoked by
the Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Restricted Stock Units will become part of the
Participant’s estate.

5. Dividend Equivalents. In the event the Company declares a dividend on Shares
(as defined in the Plan), for each unvested Restricted Stock Unit on the
dividend payment date, the Participant shall be credited with a Dividend
Equivalent, payable in cash, with a value equal to the value of the declared
dividend. The Dividend Equivalents shall be subject to the same restrictions as
the unvested Restricted Stock Units to which they relate. No interest or other
earnings shall be credited on the Dividend Equivalents. Subject to continued
employment with the Company and Affiliates, the restrictions with respect to the
Dividend Equivalents shall lapse at the same time and in the same proportion as
the initial award of Restricted Stock Units. No additional Dividend Equivalents
shall be accrued for the benefit of the Participant with respect to record dates
occurring prior to, or with respect to record dates occurring on or after the
date, if any, on which the Participant has forfeited the Restricted Stock Units
or any Restricted Stock Units have been settled. For any specified employee, any
Dividend Equivalents subject to Code Section 409A and payable upon a termination
of employment shall be subject to a six month delay. The Dividend Equivalents
shall be subject to all such other provisions set forth herein, and may be used
to satisfy any or all obligations for the payment of any tax attributable to the
Dividend Equivalents and/or Restricted Stock Units. 6

6. Taxes and Withholdings. Upon the expiration of the applicable portion of the
Period of Restriction (and delivery of the underlying Shares), or as of which
the value of any Restricted Stock Units first becomes includible in the
Participant’s gross income for income tax purposes, the Participant shall
satisfy all obligations for the payment of any tax attributable to the
Restricted Stock Units. The Participant shall notify the Company if the
Participant wishes to pay the Company in cash, check or with shares of WellPoint
common stock already owned for the satisfaction of any taxes of any kind
required by law to be withheld with respect to such Restricted Stock Units. Any
such election made by the Participant must be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Compensation Committee of the Board of Directors of the
Company (“Committee”), in its sole discretion, deems appropriate. If the
Participant does not notify the Company in writing at least 14 days prior to the
applicable lapse of the Period of Restriction, the Committee is authorized to
take any such other action as may be necessary or appropriate, as determined by
the Committee, to satisfy all obligations for the payment of such taxes. Such
other actions may include withholding the required amounts from other
compensation payable to the Participant, a sell-to-cover transaction or such
other method determined by the Committee, in its discretion.

 

5 

For awards to Angela F. Braly, restrictive covenants and clawback provisions are
included in her Employment Agreement and this section contains the appropriate
reference to her Employment Agreement.

6 

For awards to Angela F. Braly, this section omits the phrase “for any specified
employee” as Ms. Braly is a specified employee under Code Section 409A.

 

- 3 -

2011 RSU Agreement



--------------------------------------------------------------------------------

7. No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock Units, for record dates occurring on or after
the Grant Date and prior to the date any such Restricted Stock Units vest in
accordance with this Agreement.

8. No Right to Continued Employment. Neither the Restricted Stock Units nor any
terms contained in this Agreement shall confer upon the Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in any way the right of the Company,
which right is hereby expressly reserved, to terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to have restrictions on the Restricted Stock Units
lapse is earned only by continuing as an employee of the Company or an Affiliate
at the will of the Company or such Affiliate, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of being hired, being granted the Restricted Stock Units or
acquiring Shares hereunder.

9. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.

10. Compliance with Laws and Regulations.

(a) The Restricted Stock Units and the obligation of the Company to deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b) The Shares received upon the expiration of the applicable portion of the
Period of Restriction shall have been registered under the Securities Act of
1933 (“Securities Act”). If the Participant is an “affiliate” of the Company, as
that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

 

- 4 -

2011 RSU Agreement



--------------------------------------------------------------------------------

11. Code Section 409A Compliance. Except with respect to Participants who are
Retirement eligible or become Retirement eligible before the calendar year
containing the second Lapse Date as shown on the Grant Notice, it is intended
that this Agreement meet the short-term deferral exception from Code
Section 409A. This Agreement and the Plan shall be administered in a manner
consistent with this intent and any provision that would cause the Agreement or
Plan to fail to satisfy this exception shall have no force and effect.7

12. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.

13. Other Plans. The Participant acknowledges that any income derived from the
Restricted Stock Units shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

14. Recoupment Policy for Incentive Compensation. The Company’s Recoupment
Policy for Incentive Compensation, as may be amended from time to time, shall
apply to the Restricted Stock Units, any Shares delivered hereunder and any
profits realized on the sale of such Shares to the extent that the Participant
is covered by such policy. If the Participant is covered by such policy, the
policy may apply to recoup Restricted Stock Units awarded, any Shares delivered
hereunder or profits realized on the sale of such Shares either before, on or
after the date on which the Participant becomes subject to such policy.8

 

WELLPOINT, INC. By:   Printed:   William J. Ryan Its:  

Chairman, Compensation Committee

WellPoint, Inc. Board of Directors

I DO NOT accept this Restricted Stock Unit:

 

Signature:  

 

      Printed Name:  

 

    Date:  

 

 

7 

For awards to Angela F. Braly, this section omits the phrase “except with
respect to Participants who are Retirement eligible or become Retirement
eligible before the calendar year containing the second Lapse Date as shown on
the Grant Notice” as that circumstance does not apply to Ms. Braly.

8 

For awards to Angela F. Braly, this section omits the phrases “to the extent the
Participant is covered by such policy” and “if the Participant is covered by
such policy” as Ms. Braly is covered by the recoupment policy.

 

- 5 -

2011 RSU Agreement



--------------------------------------------------------------------------------

Exhibit 10.2(s)

Schedule A

Notice of Performance Share Grant

 

Participant:    [—] Company:    WellPoint, Inc. Notice:    You have been granted
the following award of performance shares of common stock of the Company in
accordance with the terms of the Plan and the attached Performance Share
Agreement. Plan:    WellPoint Incentive Compensation Plan Grant:   

Grant Date: [—]

Number of Performance Shares: [—]

Performance Period:   

The three year period beginning on the Grant Date and ending on the last Vesting
Date is the Performance Period. Subject to achievement of the performance
measures described below, the number of your Performance Shares listed in the
“Shares” column, and any related Dividend Equivalents shall vest on the date
listed in the “Vesting Date” column. Achievement of the performance measures
described below for the calendar year containing the Grant Date may increase or
decrease the total number of Performance Shares covered by the Grant and any
related Dividend Equivalents that vest on each Vesting Date.

 

    

Shares

  

Vesting Date

                    

 

Achievement of the following performance measures must be approved by the
Compensation Committee of the Board of Directors of WellPoint, Inc. For each
performance measure, you will earn between 0% and 150% (share amounts will be
interpolated) of one-third of the number of Performance Shares originally
covered by the Grant. One-third of the total number of Performance Shares, as
adjusted for achievement of the performance measures, will vest on the dates
listed in the Vesting Date column above. If achievement of any performance
measure results in a number of shares awarded that is more or less than 100%,
then the number of Dividend Equivalents payable upon the Vesting Date shall be
adjusted accordingly.

 

Earnings Per Share

   $ 6.05      $ 6.25      $ 6.45      $ 6.65   

Percent of Plan

     93.8 %      96.9 %      100 %      103.1 % 

Percent of Shares Vesting

     0 %      50 %      100 %      150 % 

Membership

    
 
  396,612,000
member
months   
  
      
 
  402,745,000
member
months   
  
      
 
  408,878,000
member
months   
  
      
 
  415,011,000
member
months   
  
  

Percent of Plan

     97 %      98.5 %      100 %      101.5 % 

Percent of Shares Vesting

     0 %      50 %      100 %      150 % 

 

- 1 -

2011 Performance Share Award Agreement



--------------------------------------------------------------------------------

     

Vesting

                   

 

Selling, General and Administrative Expenses (SG&A)     


 
 

$21.45 per


member per
month

  


  
  

   


 

 

$21.26 per


member per

month

  


  

  

   


 

 

 

$21.17 - $21.07


(inclusive) per

member per

month

  


  

  

  

   


 

 

$20.87 per


member per

month

  


  

  

Percent of Shares Vesting      0 %      50 %      100 %      150 % 

 

   In the event that a Change of Control (as defined in the Plan)1 occurs before
your Termination, your Performance Share Grant will remain subject to the terms
of this Agreement, unless the successor company does not assume the Performance
Share Grant. If the successor company does not assume the Performance Share
Grant, then the Performance Shares shall immediately vest upon a Change of
Control. Rejection:    If you do not want to accept your Performance Shares,
please return this Agreement, executed by you on the last page of this
Agreement, at any time within sixty (60) days after the Grant Date to WellPoint,
Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention: Stock
Administration. Do not return a signed copy of this Agreement if you accept your
Performance Shares. If you do not return a signed copy of this Agreement within
sixty (60) days after the Grant Date, you will have accepted your Performance
Shares and agreed to the terms and conditions set forth in this Agreement and
the terms and conditions of the Plan.

 

1 

For performance share awards to Angela F. Braly, “Change in Control” is defined
in her Employment Agreement with the Company dated February 24, 2007
(“Employment Agreement”) and this paragraph contains the appropriate references
to her Employment Agreement.

 

- 2 -

2011 Performance Share Award Agreement



--------------------------------------------------------------------------------

Performance Share Award Agreement

This Performance Share Award Agreement (this “Agreement”) dated as of the Grant
Date (the “Grant Date”) set forth in the Notice of Performance Share Grant
attached as Schedule A hereto (the “Grant Notice”) is made between WellPoint,
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.

1. Performance Period. The Performance Period with respect to the Performance
Shares shall be as set forth in the Grant Notice (the “Performance Period”). The
Participant acknowledges that the Performance Shares may not be sold,
transferred, pledged, assigned, encumbered, alienated, hypothecated or otherwise
disposed of (whether voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the completion of the applicable
portion of the Performance Period and subject to the performance measure
described in the attached Grant Notice, the restrictions set forth in this
Agreement with respect to the Performance Shares theretofore subject to such
completed Performance Period shall lapse and the Shares covered by the related
portion of the award shall be delivered, except as may be provided in accordance
with Section 10 hereof.

2. Ownership. Upon expiration of the applicable portion of the Performance
Period and subject to the performance measure described in the attached Grant
Notice, the Company shall transfer the Shares covered by the related portion of
the award to the Participant’s account with the Company’s captive broker.

3. Termination.

(a) Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of
service), the restrictions upon the Performance Shares shall continue to lapse
throughout the Performance Period; provided, however, that if the Participant’s
Termination due to Retirement is during the calendar year of the Grant Date, the
Performance Shares shall be forfeited on a pro-rata basis, measured by the
number of months in that calendar year during which the Participant was employed
by the Company or an Affiliate (e.g., if the Participant’s Retirement occurs in
September, 25% (or 3/12) of the Performance Shares will be forfeited), and the
Performance Period on the non-forfeited portion of the Performance Shares shall
continue to lapse throughout the Performance Period, subject to the performance
measure described in the attached Grant Notice.2

(b) Death and Disability. If the Participant’s Termination is due to death or
Disability (for purposes of this Agreement, as defined in the applicable
WellPoint Long-Term Disability Plan), then the Performance Period shall
immediately lapse, causing any restrictions which would otherwise remain on the
Performance Shares to immediately lapse.3

(c) Other Terminations. Unless Section 3(d) is applicable, if the Participant’s
Termination is by the Company or an Affiliate or by the Participant for any
reason other than death, Disability or Retirement, then all Performance Shares
for which the Performance Period had not lapsed prior to the date of such
Termination shall be immediately forfeited.

(d) Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause
(for purposes of this Agreement, defined as a violation of “conduct” as such
term is defined in the WellPoint HR Corrective Action Policy and if the
Participant participates in the WellPoint, Inc. Executive Agreement Plan (the
“Agreement Plan”), the Key Associate Agreement, or the Key Sales Associate
Agreement also as defined in that plan or agreement) or (ii), if the Participant
participates in the Agreement Plan, by the Participant for Good Reason (as
defined in the Agreement Plan), then there shall be paid out in cash to the
Participant within 30 days following the effective date of the Change in Control
the value of the Performance Shares to which the Participant would have been
entitled if performance achieved 100% of the target performance measures as
described in the attached Grant Notice.4

 

2  Deleted in non-annual retention awards; paragraph is deleted from Angela F.
Braly’s performance share award agreement.

3  For awards to Angela F. Braly, “Disability” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

4  For awards to Angela F. Braly, “Change in Control” is defined in her
Employment Agreement and this section contains the appropriate reference to her
Employment Agreement.

 

- 3 -

2011 Performance Share Award Agreement



--------------------------------------------------------------------------------

(e) Clawback Provision. Notwithstanding any other provisions of this Agreement
to the contrary, in the event that the Participant is a non-executive
participant in the Agreement Plan or is an Executive (as defined by the Company)
at the time of the Participant’s Termination, regardless of whether the
Executive is then a participant in such Agreement Plan, the Performance Shares
shall be forfeited if the Participant breaches any provision of Section 3.6 or
3.10 of the Agreement Plan, in which case the Participant shall be subject to
the “Return of Consideration” provision contained in Section 3.7 of the
Agreement Plan.5

4. Transferability of the Performance Shares. The Participant shall have the
right to appoint any individual or legal entity in writing, on a Designation of
Beneficiary form, as his/her beneficiary to receive any Performance Shares (to
the extent not previously terminated or forfeited) under this Agreement upon the
Participant’s death. Such designation under this Agreement may be revoked by the
Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Performance Shares will become part of the
Participant’s estate.

5. Dividend Equivalents. In the event the Company declares a dividend on Shares
(as defined in the Plan), for each unvested Performance Share on the dividend
payment date, the Participant shall be credited with a Dividend Equivalent,
payable in cash, with a value equal to the value of the declared dividend. The
Dividend Equivalents shall be subject to the same restrictions as the unvested
Performance Shares to which they relate. No interest or other earnings shall be
credited on the Dividend Equivalents, provided that additional Dividend
Equivalents may be awarded or forfeited in the same proportion as the number of
Performance Shares determined to be awarded or forfeited based on the
achievement of the performance measures. Subject to continued employment with
the Company and Affiliates and, as applicable, achievement of performance
measures, the restrictions with respect to the Dividend Equivalents shall lapse
at the same time and in the same proportion as the initial award of Performance
Shares. No additional Dividend Equivalents shall be accrued for the benefit of
the Participant with respect to record dates occurring prior to, or with respect
to record dates occurring on or after the date, if any, on which the Participant
has forfeited the Performance Shares or any Performance Shares have been
settled. For any specified employee, any Dividend Equivalents subject to Code
Section 409A and payable upon a termination of employment shall be subject to a
six month delay. The Dividend Equivalents shall be subject to all such other
provisions set forth herein, and may be used to satisfy any or all obligations
for the payment of any tax attributable to the Dividend Equivalents and/or
Performance Shares.6

6. Taxes and Withholdings. Upon the expiration of the applicable portion of the
Performance Period (and delivery of the underlying Shares), or as of which the
value of any Performance Shares first becomes includible in the Participant’s
gross income for income tax purposes, the Participant shall satisfy all
obligations for the payment of any tax attributable to the Performance Shares.
The Participant shall notify the Company if the Participant wishes to pay the
Company in cash, check or with shares of WellPoint common stock already owned
for the satisfaction of any taxes of any kind required by law to be withheld
with respect to such Performance Shares. Any such election made by the
Participant must be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Compensation
Committee of the Board of Directors of the Company (“Committee”), in its sole
discretion deems appropriate. If the Participant does not notify the Company in
writing at least 14 days prior to the applicable lapse of the Performance
Period, the Committee is authorized to take any such other action as may be
necessary or appropriate, as determined by the Committee, to satisfy all
obligations for the payment of such taxes. Such other actions may include
withholding the required amounts from other compensation payable to the
Participant, a sell-to-cover transaction or such other method determined by the
Committee, in its discretion.

 

5  For awards to Angela F. Braly, restrictive covenants and clawback provisions
are included in her Employment Agreement and this section contains the
appropriate reference to her Employment Agreement.

6  For awards to Angela F. Braly, this section omits the phrase “for any
specified employee” as Ms. Braly is a specified employee under Code
Section 409A.

 

- 4 -

2011 Performance Share Award Agreement



--------------------------------------------------------------------------------

7. No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Performance Shares, for record dates occurring on or after the
Grant Date and prior to the date any such Performance Shares vest in accordance
with this Agreement.

8. No Right to Continued Employment. Neither the Performance Shares nor any
terms contained in this Agreement shall confer upon the Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in any way the right of the Company,
which right is hereby expressly reserved, to terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to have restrictions on the Performance Shares lapse
is earned only by continuing as an employee of the Company or an Affiliate at
the will of the Company or such Affiliate, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of being hired, being granted the Performance Shares or
acquiring Shares hereunder.

9. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.

10. Compliance with Laws and Regulations.

(a) The Performance Shares and the obligation of the Company to deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b) The Shares received upon the expiration of the applicable portion of the
Performance Period shall have been registered under the Securities Act of 1933
(“Securities Act”). If the Participant is an “affiliate” of the Company, as that
term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

 

- 5 -

2011 Performance Share Award Agreement



--------------------------------------------------------------------------------

11. Code Section 409A Compliance. Except with respect to Participants who are
Retirement eligible or become Retirement eligible before the calendar year
containing the second Vesting Date as shown on the Grant Notice, it is intended
that this Agreement meet the short-term deferral exception from Code
Section 409A. This Agreement and the Plan shall be administered in a manner
consistent with this intent and any provision that would cause the Agreement or
Plan to fail to satisfy this exception shall have no force and effect.7

12. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.

13. Other Plans. The Participant acknowledges that any income derived from the
Performance Shares shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

14. Recoupment Policy for Incentive Compensation. The Company’s Recoupment
Policy for Incentive Compensation, as may be amended from time to time, shall
apply to the Performance Shares, any Shares delivered hereunder and any profits
realized on the sale of such Shares to the extent that the Participant is
covered by such policy. If the Participant is covered by such policy, the policy
may apply to recoup Performance Shares awarded, any Shares delivered hereunder
or profits realized on the sale of such Shares either before, on or after the
date on which the Participant becomes subject to such policy.8

 

WELLPOINT, INC. By:  

 

Printed:   William J. Ryan Its:   Chairman, Compensation Committee WellPoint,
Inc. Board of Directors

I DO NOT accept this Performance Share Award:

 

Signature:  

 

       Printed Name:  

 

    Date:   

 

 

7  For awards to Angela F. Braly, this section omits the phrase “except with
respect to Participants who are Retirement eligible or become Retirement
eligible before the calendar year containing the second Lapse Date as shown on
the Grant Notice” as that circumstance does not apply to Ms. Braly.

8  For awards to Angela F. Braly, this section omits the phrases “to the extent
the Participant is covered by such policy” and “if the Participant is covered by
such policy” as Ms. Braly is covered by the recoupment policy.

 

- 6 -

2011 Performance Share Award Agreement